 1

 2

 3
                                                                  JS-6
 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11

12   PHILLIP WALKER, an individual,       Case No.: 2:21-cv-00232-AB-KS
13             Plaintiff,                 Hon. André Birotte Jr
14      v.
15                                        [PROPOSED] ORDER FOR DISMISSAL
     ROUBA ELHARFOUCHE, an Individual;    WITH PREJUDICE
     and DOES 1-10,
16
               Defendants.                Action Filed: January 11, 2021
17
                                          Trial Date: Not on Calendar
18

19

20

21

22

23

24

25

26

27

28
                                          1
                    [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
 1         Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2   it, and being fully advised finds as follows:
 3         IT IS ORDERED THAT:
 4         Plaintiff Phillip Walker’s action against Defendant Rouba Elharfouche is dismissed
 5   with prejudice. Each party will be responsible for its own fees and costs.
 6

 7

 8   Dated: July 14, 2021
                                                         Hon. André Birotte Jr
 9                                                       United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             2
                       [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
